                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MICHAEL DEWBERRY,

                              Movant,

v.                                                  CIVIL ACTION NO. 3:16-5830
                                                    Criminal Case No. 3:13-00062
UNITED STATES OF AMERICA,

                              Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Defendant’s Motion for Relief Pursuant to 28 U.S.C. §

2555 Based on New Rule of Constitution Law (ECF No. 182) and dismiss this civil action from

the docket of the Court. Neither party has filed objections to the Magistrate Judge=s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Defendant’s Motion for Relief Pursuant to 28 U.S.C. § 2555

Based on New Rule of Constitution Law (ECF No. 182) and DISMISSES this civil action from

the docket of the Court, consistent with the findings and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      October 5, 2018




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
